Citation Nr: 0002524	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-19 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss, on appeal from the 
initial grant of service connection, to include the issue of 
entitlement to an extraschedular evaluation.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinnitus, on appeal from the 
initial grant of service connection, to include the issue of 
entitlement to an extraschedular evaluation.

3.  Whether a claim of entitlement to disability compensation 
under the provisions of 38 U.S.C.A. § 1151 for a perforated 
left tympanic membrane resulting from medical treatment at a 
VA medical facility on March 3, 1994, is well grounded.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1995 and February 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The No. Little Rock, Arkansas, 
RO currently has jurisdiction over the claims.

In this decision, the Board has recharacterized the issues 
concerning hearing loss and tinnitus on appeal in order to 
comply with the recent opinion by the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999).

Additional evidence, i.e., VA and private medical records, 
were associated with the claims folder subsequent to the most 
recent February 1996 supplemental statement of the case on 
the issue of entitlement to disability compensation for a 
perforated left tympanic membrane.  As the relevant evidence 
received is duplicative of that already of record and 
considered by the RO, a remand for the issuance of a 
supplemental statement of the case is not warranted.  
38 C.F.R. §§ 19.31, 19.37 (1999). 

The veteran has also claimed entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability and entitlement to a temporary 
total evaluation under paragraph 30 due to hospitalization in 
November 1994.  See VA Form 9, dated January 28, 1992; 
Statement in Support of Claim, dated November 17, 1994.  
These claims have not yet been adjudicated, and are referred 
to the RO for appropriate action.

The claim of entitlement to a compensable disability rating 
for service-connected bilateral hearing loss, on appeal from 
the initial grant of service connection, to include the issue 
of entitlement to an extraschedular evaluation, is the 
subject of the remand immediately following this decision.


FINDINGS OF FACT

1.  The veteran is currently receiving the maximum schedular 
disability rating for tinnitus.

2.  The veteran's service-connected tinnitus does not present 
an exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Director of the Compensation and Pension Service.

3.  The veteran has not been shown by competent medical 
evidence to suffer from additional disability as the result 
of medical or surgical treatment rendered by VA on March 3, 
1994.


CONCLUSIONS OF LAW

1.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for service-connected tinnitus.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1999).

2.  Referral for consideration of an extra-schedular rating 
for service-connected tinnitus is not warranted by the 
evidence in this case.  38 C.F.R. § 3.321(b)(1) (1999).

3.  The claim for disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a perforated left 
tympanic membrane is not well grounded and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In a May 1995 rating decision, the RO found that a claim of 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for a perforated tympanic membrane 
resulting from medical treatment at a VA medical facility in 
March 1994 was not well grounded.  The veteran was originally 
granted entitlement to service connection for tinnitus by 
means of a February 1998 rating decision.  Tinnitus is a 
"noise in the ears, such as ringing, buzzing, roaring or 
clicking."  Dorland's Illustrated Medical Dictionary at 1714 
(28th ed. 1994)).    The RO assigned a disability rating of 
10 percent, effective from April 29, 1991.  Relevant evidence 
considered in adjudicating these claims is as follows:

The veteran complained of tinnitus of the right ear on 
examination by Dr. Lane in November 1986.  A July 1988 VA 
hospital summary also showed that he had some tinnitus in the 
right ear.  Treatment was primarily for gynecomastia at that 
time.  Complaints of constant tinnitus on the right were 
again noted in September and December 1988.  The veteran 
complained of excessive noise in both ears on VA examination 
in May 1990.  The drums and canals were normal.  VA treatment 
records dated in July 1990 showed that the veteran's tympanic 
membranes were intact and moveable.  In February 1992, the 
veteran gave a history of tinnitus for many years.

In August 1992, the Social Security Administration (SSA) 
determined that the veteran was disabled/precluded from 
working as a result of severe osteoarthritis of multiple 
joints with pain residuals, hypertension, cervical strain and 
a hernia, since June 21, 1988.  The veteran alleged that he 
was unable to work because of osteoarthritis, severe cervical 
strain, a ventral hernia, hypertension, deafness and 
cataract.  He could not hear due to ringing in his ears.  He 
was self employed as a fence erector from 1967 to 1988, when 
he stopped working.  He was injured in an automobile accident 
in February 1988.

A VA treatment record dated on February 25, 1994, showed that 
the veteran complained of a left earache for 24 hours.  There 
was erythema and edema of the left canal.  The examiner was 
unable to visualize the tympanic membrane.  The impression 
was external otitis, questionable otitis media.  The veteran 
was prescribed medication and ear drops.

On March 3, 1994, the veteran received follow-up treatment 
for his left ear infection.  He was still having some 
drainage and pain.  There was considerable debris in the left 
canal.  The examiner diagnosed external otitis.  The veteran 
was referred for irrigation of the ear.  A moderate amount of 
white exudate/debris was removed with some difficulty.  The 
canal was very red and tender.  The nurse was unable to 
remove all of the exudate due to pain, even after irrigating 
with H2O2, alcohol and acetic acid.  The nurse was unable to 
view the tympanic membrane.  The veteran was instructed not 
to use Q-tips and to instill acetic acid (vinegar) or 
Domeboro tab/power with mixing as directed and prescribed by 
a doctor.

On March 29, 1994, it was noted that the veteran recently had 
an ear infection and had been seen by several doctors since 
February.  He was seeking follow-up treatment for a left ear 
"injury," which he stated was not healing.  The assessment 
was left tympanic membrane perforation.  

VA records showed follow-up treatment for the left ruptured 
tympanic membrane, including infection.  In April 1994, the 
veteran gave a history of a perforated tympanic membrane in 
March 1994.  In November 1994, he underwent left 
mastoidectomy and tympanoplasty.  At that time, it was noted 
that he had presented to the clinic with a left draining ear 
and tympanic membrane perforation that had been present since 
February 1994 and unresponsive to antibiotics, ear drops and 
cleaning.
  
In June 1994, John S. Turner, II, D.O. reported that the 
veteran was seen at the VA Medical Center (VAMC) for ear 
pain.  He was found to have impacted cerumen, and the nurse 
attempted to irrigate the ear.  While attempting to irrigate 
the ear, the tympanic membrane was ruptured.  The veteran was 
then given ear drops, "which obviously would be of no 
help."  Dr. Turner further stated that he examined the 
veteran on March 15, 1994, at which time he was found to have 
"left otitis externa, along with the recently ruptured 
tympanic membrane, with evidence of otitis media. The 
[veteran] was told at Veteran's to use 1/2%alcohol [sic] &1/2H2O2 
[sic] and this, I feel, is ridiculous."

On VA examination in July 1996, the examiner noted the 
veteran's history of a ruptured left tympanic membrane 
several years ago secondary to infection.  The veteran 
complained of tinnitus.  The left ear graft was intact.  
Pertinent diagnoses included right-sided mild, moderate 
sloping, sensorineural hearing loss and left-sided mild, 
moderate mixed hearing loss.

The veteran was re-examined by VA in March 1997.  He 
complained of bilateral, constant, high-pitched tinnitus.  He 
described it as severe in the right ear and mild on the left.  
He stated that he had difficulty concentrating, worse with 
low pressure weather.  It could get very loud.  The loudest 
sound was a buzzing.  The pitch was "locust."  The examiner 
diagnosed service-induced hearing loss and tinnitus. 

VA treatment records dated in September 1998 showed that the 
veteran complained of bilateral tinnitus, worse on the right.  
He reported difficulty hearing in background noise.  He was 
scheduled to be fit with hearing aids.

Concerning his tinnitus, the veteran has offered several lay 
statement on appeal, including at a personal hearing at the 
RO in March 1992.  He stated that the ringing in his ears was 
constant and distracted him.  He had a roaring noise in his 
ears that was worse at times, but he was never free of the 
disruption and upset it caused.  He was not able to hear well 
on the telephone, and was reportedly handicapped in 
everything he tried to do.  He had difficulty distinguishing 
sounds and the pronunciation of certain letters, as well as 
difficulty concentrating and sleeping.

With respect to a ruptured tympanic membrane, the veteran 
stated that his left eardrum was ruptured when a nurse at the 
Dallas VAMC attempted to irrigate his ear in March 1994.  He 
felt severe pain in his ear at the time, and was given the 
wrong medication for the problem.  He was reportedly issued a 
hearing aid in March 1995 because of the injury.


II.  Legal analysis

A.  Tinnitus

1.  Schedular rating 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining whether the veteran has been provided an 
appropriate statement of the case (SOC).  Id. at 126. With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  
Fenderson, 12 Vet. App. at 126.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Thus, the distinction also may be important in determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous.

The Board finds that in this case the November 1998 statement 
of the case is adequate because the RO did not characterize 
the issue as one for an "increased" rating but rather as 
one for an "evaluation of" the service-connected tinnitus.  
More importantly, the statement of the case provided the 
veteran with the appropriate regulations pertinent to his 
claim, and therefore the Board concludes that remand for 
another statement of the case is not necessary in this case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veteran's claim).

The veteran's tinnitus is rated under Diagnostic Code 6260.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, Schedule of 
ratings - ear.  This amendment was effective June 10, 1999.  
See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, the amended regulations do not provide for 
a disability rating in excess of 10 percent under Diagnostic 
Code 6260.  Therefore, the veteran will not be prejudiced by 
the Board's adjudication of this claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for tinnitus.  38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1999).  Diagnostic Code 6260 
provides a 10 percent disability rating for recurrent 
tinnitus.  The 10 percent disability rating assigned for this 
disability encompasses a level of compensation for any 
impairment in earning capacity due to these symptoms.  There 
is a lack of entitlement under the law to a higher schedular 
evaluation.  In this case, the facts are not in dispute, and 
the application of the law to the facts is dispositive.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-430 (1994).



2.  Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in a November 1998 SOC.  Although the Board has 
no authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
tinnitus.  There is no evidence in the claims file to suggest 
that marked interference with employment is the result of the 
service-connected tinnitus.  Although the veteran was awarded 
SSA benefits in 1992, the Board finds that his receipt of SSA 
benefits is of limited probative value.  The legal criteria 
for entitlement to VA benefits is different than that 
applicable to SSA benefits, and VA is not bound by 
determinations of the SSA.  Moreover, SSA found the veteran 
to be unemployable due to disabilities other than tinnitus.  
He has several disabling conditions that apparently interfere 
with employment, including osteoarthritis of multiple joints, 
hypertension, cervical strain, a ventral hernia, diabetes 
mellitus, and ocular myasthenia gravis.  Thus, the Board 
finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.


B.  Perforated left tympanic membrane

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim.  If not, the claim must 
fail, and there is no further duty to assist the veteran 
because additional development would be futile.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  As will be explained 
below, the Board finds that the claim for disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
perforated left tympanic membrane is not well grounded, and 
there is no further duty to assist the veteran in developing 
the claim.

The Court has defined a well-grounded claim as one that is 
plausible; that is, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has further pointed out that under 
the governing statute, although a claim need not be 
conclusive, it must be accompanied by evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (emphasis in the original).  
Unless the appellant first meets his obligation of submitting 
a well-grounded claim, VA has no "duty to assist" the 
appellant in developing his claim.  Gilbert V. Derwinski, 1 
Vet. App. 61 (1990).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 vet. 
App. 91, 92-93 (1993).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is, however, competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

The veteran seeks disability compensation for perforation of 
a left tympanic membrane allegedly caused during VA 
treatment.  In doing so, he seeks compensation under the 
provisions of 38 U.S.C.A. § 1151.  This statutory provision 
has undergone revised interpretation and subsequent amendment 
in recent years, warranting a preliminary discussion of which 
version of the law is applicable in this case.

Under prior VA interpretation of 38 U.S.C.A. § 1151, the 
award of compensation as a result of VA treatment required 
evidence of negligence or fault on the part of VA , or the 
occurrence of an accident or an otherwise unforeseen event.  
See 38 C.F.R. § 3.358(c)(3) (1994) ("Compensation is not 
payable for either the contemplated or foreseeable after 
results of approved medical or surgical care properly 
administered, no matter how remote, in the absence of a 
showing that additional disability . . .  proximately 
resulted through carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of the Department of Veterans Affairs.").  
Those provisions were invalidated by the Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims) 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court in 
Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform with the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the United 
States Court of Veterans Appeals.  60 Fed. Reg. 14, 222 
(March 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25, 787 (May 23, 1996), and codified 
at 38 C.F.R. § 3.358(c).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of negligence or other fault on the 
part of VA, or an event not reasonably foreseeable.  See 
Public Law No. 104-204, § 422(a), 110 Stat. 2926 (September 
26, 1996); see also VAOPGCPREC 40-97 (December 31, 1997).

In this case, the veteran's claim for benefits under § 1151 
was filed in July 1994.   Therefore, by the statute and the 
opinion of the General Counsel cited above, this claim has 
been adjudicated by the RO, and is being reviewed by the 
Board, under the version of 38 U.S.C.A. § 1151 extant before 
the enactment of the statutory amendment, as interpreted in 
the Gardner decisions, supra, and under the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, neither VA fault nor 
an event not reasonably foreseeable is required for this 
claim to be granted, and citations to regulations hereafter 
applied with respect to this claim are to the 1997 
codification, which is the version applicable prior to the 
change in law.

When it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability as if the condition were service connected.  38 
C.F.R. §§ 3.358(a), 3.800(a) (1997).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the physical condition subsequent thereto.  
Compensation is not payable if the additional disability or 
death results from the continuance or natural progress of the 
disease or injury for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(1)(2).

The additional disability or death must actually result from 
VA hospitalization, or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the medical or surgical 
treatment provided.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injuries suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

The veteran has submitted lay statements alleging that his 
left ear drum was ruptured when a nurse at the Dallas VAMC 
attempted to irrigate his ear in March 1994.  He reportedly 
felt severe pain in his ear at the time, and was given the 
wrong medication for the problem.  

However, review of the March 3, 1994, VA treatment record 
reveals no clinical evidence of a perforated left tympanic 
membrane.  The tympanic membrane was not visible on 
examination, and the report does not show that any injury 
occurred while the irrigation procedure was performed.  The 
veteran was shown to suffer only from external otitis at that 
time, which was diagnosed earlier in February 1994.  There is 
no medical opinion of record relating the perforated left 
tympanic membrane, first noted on March 15, 1994, to the 
March 3, 1994, irrigation procedure. 

The Board recognizes that the veteran told Dr. Turner that a 
VA nurse ruptured his eardrum when attempting to irrigate his 
ear.  Dr. Turner thereafter stated that he examined the 
veteran on March 15, 1994, at which time he was found to have 
"left otitis externa, along with the recently ruptured 
tympanic membrane, with evidence of otitis media.  The 
[veteran] was told at Veteran's to use 1/2%alcohol [sic] &1/2H2O2 
[sic] and this, I feel, is ridiculous."  This statement, 
however, does not demonstrate that Dr. Turner, after 
listening to the veteran's lay history and performing an 
examination, made a medical judgment that the veteran 
suffered a current condition attributable to the incident 
described in his history.  See Sanchez-Benitez v. West, No. 
97-1948 (U.S. Vet. App. Dec. 29, 1999); LeShore v. Brown, 8 
Vet. App. 406 (1995).  There is no indication that Dr. 
Turner, based on his medical expertise, found that the 
veteran's left tympanic membrane had actually been perforated 
on March 3, 1994, or that there were any residuals of an 
injury from the irrigation. 

In sum, the evidence establishes that the veteran has a 
perforated left tympanic membrane, first noted on examination 
by Dr. Turner on March 15, 1994.  However, there is no 
competent medical evidence of a causal nexus between this 
disability and VA medical treatment provided the veteran on 
March 3, 1994.  The veteran is not competent to ascribe his 
perforated left tympanic membrane to the March 3, 1994, 
irrigation procedure.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).
Accordingly, it is the determination of the Board that the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 for a 
perforated left tympanic membrane as a result of VA medical 
and surgical treatment on March 3, 1994, is not well 
grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that, if obtained, would 
make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to the veteran's claim under 38 U.S.C.A. § 5103(a) 
(West 1991).


ORDER

There being no entitlement under the law to a higher 
schedular evaluation, entitlement to a disability rating in 
excess of 10 percent for service-connected tinnitus is 
denied.

Entitlement an extraschedular evaluation for service-
connected tinnitus is denied.

Having found the claim not well grounded, entitlement to 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a perforated left tympanic membrane resulting from 
medical treatment at a VA medical facility on March 3, 1994, 
is denied.


REMAND

Bilateral hearing loss

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  Potentially relevant medical records have not 
been obtained by the RO.  For example, the veteran underwent 
audiological evaluation at the Shreveport VAMC in September 
1998; however, the complete test results are not of record.  
It also appears that his complete treatment records from the 
Dallas VAMC, i.e., from 1992 to 1994 and from 1996 forward, 
are not of record.  Current treatment records associated with 
the claims folder include those dated only from 1989 to 1992 
and from 1994 to 1996.  Therefore, the RO should make 
arrangements to obtain these records on remand, as the duty 
to assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

As the case must be remanded for the foregoing reason, the 
veteran should also be re-examined by VA.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those (VA and private medical 
providers) who have treated him for 
hearing loss since April 1991.  Obtain all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  The Board is particularly 
interested in any treatment received at 
the Shreveport VAMC from 1997 forward, 
including, but not limited to any 
audiological testing conducted in  
September 1998; and at the Dallas VAMC 
dated from 1992 to 1994 and from 1996 
forward.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1999).

2.  Schedule the veteran for a VA 
examination by a state-licensed 
audiologist that includes controlled 
speech discrimination (Maryland CNC) and a 
puretone audiometry test.  The examination 
must be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (1999).

The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  In so doing, 
review the evidence of record at the 
time of the February 1998 rating 
decision that was considered in 
assigning the original disability rating 
for this condition, then consider all 
the evidence of record to determine 
whether the facts showed that the 
veteran was entitled to a higher 
disability rating for hearing loss at 
any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Consideration should 
also be given to 38 C.F.R. § 3.321.

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



